Citation Nr: 0313765	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation benefits under the provisions 
of 38 U.S.C. § 1151 for residuals of surgery performed at a 
VA medical facility in 1957.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
law






INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1948 to July 1954.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office  in Cleveland, Ohio 
(the RO).  The prior procedural history of the veteran's 
increased rating claim for a service-connected duodenal ulcer 
is set forth in detail in the Board's April 2001 remand.  The 
prior procedural history of the veteran's claim under 
38 U.S.C. § 1151 is set forth in detail in the remand section 
of the Board's March 1999 decision.


REMAND

The veteran has recently clarified his long-standing request 
for a hearing before the Board.  In April 2003, the veteran 
indicated that he desires a Travel Board hearing to be 
scheduled at the RO.  VA is obligated to provide such a 
hearing.  
See 38 C.F.R. § 20.700 (2002).  Accordingly, the RO is 
instructed to make the appropriate arrangements for such a 
hearing.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing to be held at the 
RO, in accordance with established 
appellate procedures, to include 
providing the veteran and his attorney 
with appropriate notice for the hearing.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


